DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 28 July 2022. 
Claims 1, 7, and 13 were amended. Claims 1-3, 5-9, 11-15, 17, and 18 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11-15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

Claim 1 recites “an arrangement of a layout of a plurality of items … consisting solely of a correlation of the customized shopping preference data set generated solely based on the consumer input data with any of a plurality of items at the one or more linked vendor systems.” The specification does not define or clarify the meaning of an arrangement of a layout of items consisting of a correlation. The plain and ordinary meaning of a “correlation” refers to “a mutual relationship or connection between two or more things.” However, this would not reasonably inform one of ordinary skill in the art the boundaries of an arrangement of a layout of items consisting of a correlation. For example, presuming that there is a relationship between the customized shopping preference data set and an item at a linked vendor system, one of ordinary skill in the art would not know what the arrangement of a layout actually consists of. It is not clear whether this arrangement of a layout consists of an item that is associated with such a correlation, or whether only information identifying the correlation itself would qualify as “a correlation”. As such, one of ordinary skill in the art would not be able to determine the boundaries of the claim, rendering the claim indefinite. Claims 7 and 13 are similarly rejected.
For the purposes of examination, the limitation will be interpreted as an arrangement of a layout of a plurality of items, the layout consisting solely of items and item related information associated with such a correlation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9, 11-15, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 7 and 13, recites in part, a method for generating a real time arrangement of a customized customer curated layout, the method comprising: establishing one or more communication links with one or more vendor systems based on selected category-and-subcategory data for selected brand data in a customized shopping preference data set associated with a digital identifier, wherein the customized shopping preference data set is generated solely based on consumer input data associated with the digital identifier and comprises the selected category-and-subcategory data for the selected brand data, consumer characteristic data, and one or more types of notifications related to the selected category-and-subcategory data, wherein at least one of the store notifications requires a match to a consumer input for a seasonal attribute and a selected color, style, and size for the selected brand data; generating in real time, an arrangement of a layout of a plurality of items consisting solely of a correlation of the customized s shopping preference data set generated solely based on the consumer input data with any of a plurality of items at the one or more linked vendor systems; and providing the real time generated layout of the plurality of items to a consumer associated with the digital identifier. These limitations set forth a concept of collecting consumer preference and product information to generate and provide a layout of product information to a consumer, which is a marketing and advertising activity. Because the claims describe a marketing and advertising activity, they are determined to set forth a methods of organizing human activity under the 2019 PEG. Therefore the claims recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are to be considered for whether they integrate the abstract idea into a practical application. The claims recite a computing device, or an apparatus comprising a processor and a memory, or a non-transitory computer readable medium, which are all recited at an extreme level of generality and are interpreted as a generic computing device used to implement the abstract idea. However, using a generic computing device to implement an abstract idea does not on its own integrate an abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. The claims further recite the additional element of storefront graphical user interface. This additional element does not reflect any improvement to technology, does not require a specific machine, does not effect a transformation of a particular article, and does not meaningfully limit the abstract idea. Instead, this additional element only generally links the abstract idea to the technological environment of e-commerce interfaces. As such, this additional element does not integrate the abstract idea into a practical application. The claims further recite the additional element of communicating with computing systems and providing information to computing devices. This additional element does not reflect any improvement to technology, does not require a specific machine, does not effect a transformation of a particular article, and does not meaningfully limit the abstract idea. Instead, this additional element only generally links the abstract idea to the technological environment involving networked computing devices. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the computing device, the storefront graphical user interface, and the communication with a computing system and a consumer device, only generally link the abstract idea to the technological environment of e-commerce. As such, the combination of additional elements does not integrate the abstract idea into a practical application. Therefore the claims are determined to be directed to an abstract idea. 
In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite an additional element which may be interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of a storefront graphical user interface  However, Javangula et al. (US 7246084 B1) (“conventional web-page based shopping interface”, Column 10, Lines 3-5), demonstrates that storefront graphical user interfaces were conventional long before the priority date of the claimed invention. As such, this additional element does not amount to significantly more. As previously noted, the claims recite the additional element of communicating with computing systems and providing information to computing devices. However, per MPEP 2106, the courts have recognized receiving or transmitting data over a network as a well-understood, routine, and conventional computer function. As such, this additional element does not amount to significantly more. As previously noted, when considered as a combination, the additional elements only generally link the abstract idea to the technological environment of e-commerce. However, per MPEP 2106, the courts have found generally linking the use of a judicial exception to a particular technological environment to be not enough to qualify as “significantly more”. As such, the combination of additional elements does not amount to significantly more. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2, 3, 5, 6, 8, 9, 11, 12, 14, 15, 17, and 18 further narrow the identified abstract idea, but the claims continue to recite an abstract idea. These claims do not set forth any further additional elements. The previously identified additional elements, individually and as a combination, fail to integrate the narrowed abstract idea into a practical application. As such, the claims remain directed to an abstract idea. The previously identified additional elements, individually and as a combination, fail to amount to significantly more than the narrowed abstract idea. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-8, 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (US 2005/0160014 A1) in view of Felder (US 2012/0197755 A1). 

Regarding Claim 1, 7, and 13: Moss discloses a method for generating a real time arrangement of a customized customer curated layout for a graphical user interface, the method comprising:
establishing, by a computing device, one or more communication links with one or more vendor computing systems (Cairo web crawlers monitor a targeted list of retailer and newspaper websites for new postings and/or changes to the retailer's ad circular images and content. See at least [0352]. Also: The web crawler attempts to automatically extract the following information for each new retailer ad that is posted to a retailer's or newspaper's website. See at least [0353]. Also: Web crawlers are also be deployed, where necessary, to capture online prices for retailers that are not well represented by existing product search or price comparison engines (for example, online prices for grocery chains such as Safeway) or online prices for everyday low price retailers that use ad circulars less frequently (e.g. Wal*Mart). See at least [0362]) based on selected category-and-subcategory data for selected brand data in a customized shopping preference data set associated with a digital identifier, wherein the customized shopping preference data set is generated solely based on consumer input data associated with the digital identifier and comprises the selected category-and-subcategory data for the selected brand data, consumer characteristic data, and one or more types of notifications related to the selected category-and-subcategory data (Based on search criteria specified in the consumer's ad alerts, Cairo monitors all new ads to determine whether any meet the consumer's criteria, for both product and price range. The consumer's zip code is used to determine whether an ad is local to the consumer (as described for Cairo Search).See at least [0214]. Also: They have full access to advanced search and can even create and maintain Cairo Ad Alerts (provided that they provide an email address and register as Cairo members). See at least [0195]. Also: Cairo Ad Alerts are created as an extension to Cairo Search. When the consumer views the Cairo Search Results or Search Results by Retailer pages, a button is provided titled "Monitor Ads and Alert Me". When the consumer presses that button, the New Ad Alert pop-up is displayed corresponding to the current search terms and/or parameters as shown in FIG. 19. See at least [0207]. Also: To create the new ad alert, the consumer reviews the search terms and product information, makes any changes or adds any additional information, specifies the acceptable price range for Cairo to alert the consumer via email, and presses "Save". See at least [0208]. Also: See Fig. 19: Note that the user may specify “Product Category”, “Sub-Category”, and “Brand”). 
wherein at least one of the notifications requires a match to a consumer input for an attribute for the selected brand data (Cairo Ad Alerts are created as an extension to Cairo Search. When the consumer views the Cairo Search Results or Search Results by Retailer pages, a button is provided titled "Monitor Ads and Alert Me". When the consumer presses that button, the New Ad Alert pop-up is displayed corresponding to the current search terms and/or parameters as shown in FIG. 19. See at least [0207]. Also: To create the new ad alert, the consumer reviews the search terms and product information, makes any changes or adds any additional information, specifies the acceptable price range for Cairo to alert the consumer via email, and presses "Save". See at least [0208]. Also: See Fig. 19). 
generating in real time, by the computing device, an arrangement of a layout of a plurality of items in a customer curated storefront graphical user interface consisting solely of a correlation of the customized shopping preference data set generated solely based on the consumer input data with any of a plurality of items at the one or more linked vendor systems; and providing, by the computing device, the real time generated layout of the plurality of items in the customer curated storefront graphical user interface to a consumer device associated with the digital identifier (The consumer can view a list of currently active ad alerts, including the product search terms, the specified price range, and the lowest currently advertised price (see FIG. 20). See at least [0216] and Fig. 20. Also: Based on search criteria specified in the consumer's ad alerts, Cairo monitors all new ads to determine whether any meet the consumer's criteria, for both product and price range. The consumer's zip code is used to determine whether an ad is local to the consumer (as described for Cairo Search). The consumer is notified via email when new ads that meet the criteria are found. The email contains a link to the Cairo Ad Alerts page which shows the current status of all their active ad alerts, including the most relevant product match and the current lowest advertised price for each item. See at least [0214]. Also: The plurality of web sites are monitored on an ongoing basis to detect changes in the retail information. The database is updated in response to the changes in the retail information. See at least [0008]).
a processor; and a memory coupled to the processor which is configured to be capable of executing programmed instructions (server. See at least [1163])
a non-transitory computer readable medium having stored thereon instructions (computer-readable medium having computer program instructions. See at least Claim 16). 

Moss does not appear to disclose a match to a seasonal attribute and a selected color, style, and size 
However, Felder teaches matching to a seasonal attribute and a selected color style and size (Based upon the shopper's selections (e.g., using the advanced filter and vendor selection tools described below), the scrolling screen displays a fraction of the thousands of items in the database. See at least [0025]. Also: Shoppers can use advanced filters to choose color/color combinations, fabric, pattern, occasion, style, size, season, LIPs, and the like. Channel drop down boxes may be provided in each row to select different fashion vendors (and/or their brands) to further narrow the selections to meet the shopper's desires. See at least [0026]. Also: Shoppers will shop by advanced filters (located in the "Shop By" drop down box in upper right hand corner on the mix and match page, for example) based on their desired taste ( color/color combinations, fabric, pattern, occasion, style, size, season, LIPs, etc.,) and then select which fashion vendor and their respective brands and items they want to shop by. … The filter selection tool in the upper right hand corner can also be located anywhere on the mix and match page since it is a key tool that enhances the shopping experience and helps the shopper narrow the search for the apparel/accessory item or items that they are looking for. See at least [0044]). 
Moss provides a system which allows users to define preferences that are used to provide price based alerts to a user, upon which the claimed invention’s season, color, style, and size criteria can be seen as an improvement. However, Felder demonstrates that the prior art already knew of season, color, style, and size criteria in the searching for retail products. One of ordinary skill in the art could have easily applied Felder’s criteria to Moss’s alert system by allowing users to set alerts based further on season, color, style, and size criteria. Further, one of ordinary skill in the art would have recognized that such an application of Felder would have predictably resulted in an improved system which would let shoppers set more narrow alerts and which would enhance the shopping experience (Felder, [0044]). As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Moss and the teachings of Felder. 

Regarding Claim 2, 8, and 14: Moss in view of Felder teaches the above limitations. Additionally, Moss discloses identifying, by the computing device, when one of the plurality of items at one of the vendor computing system satisfies one of the types of notifications based on the consumer characteristics data, the selected category-and-subcategory data, and the at least one other attribute; and transmitting, by the computing device, a generated electronic announcement to the consumer device associated with the digital identifier based on the identified one of the plurality of items at one of the vendor computing system that satisfies one of the types of notifications (The consumer can view a list of currently active ad alerts, including the product search terms, the specified price range, and the lowest currently advertised price (see FIG. 20). See at least [0216] and Fig. 20. Also: Based on search criteria specified in the consumer's ad alerts, Cairo monitors all new ads to determine whether any meet the consumer's criteria, for both product and price range. The consumer's zip code is used to determine whether an ad is local to the consumer (as described for Cairo Search). The consumer is notified via email when new ads that meet the criteria are found. The email contains a link to the Cairo Ad Alerts page which shows the current status of all their active ad alerts, including the most relevant product match and the current lowest advertised price for each item. See at least [0214]. Also: The plurality of web sites are monitored on an ongoing basis to detect changes in the retail information. The database is updated in response to the changes in the retail information. See at least [0008]).

Regarding Claim 6, 12, and 18: Moss in view of Felder teaches the above limitations. Additionally, Moss discloses identifying, by the computing device, when to target the consumer device associated with the digital identifier for electronic advertisement data for one of the items based on the customized shopping preference data set; and providing, by the computing device, the electronic advertisement data in the layout of the customer curated storefront graphic user interface (The consumer can view a list of currently active ad alerts, including the product search terms, the specified price range, and the lowest currently advertised price (see FIG. 20). See at least [0216] and Fig. 20. Also: Based on search criteria specified in the consumer's ad alerts, Cairo monitors all new ads to determine whether any meet the consumer's criteria, for both product and price range. The consumer's zip code is used to determine whether an ad is local to the consumer (as described for Cairo Search). The consumer is notified via email when new ads that meet the criteria are found. The email contains a link to the Cairo Ad Alerts page which shows the current status of all their active ad alerts, including the most relevant product match and the current lowest advertised price for each item. See at least [0214]. Also: The plurality of web sites are monitored on an ongoing basis to detect changes in the retail information. The database is updated in response to the changes in the retail information. See at least [0008]. Examiner’s Note: The broadest reasonable interpretation of “electronic advertisement data” includes any electronic promotional data, including raw product and pricing data. Moss’s determining that a user is interested in a product based on the user submitted alert request thus reads on “identifying when to target the consumer device associated with the digital electronic identifier for electronic advertisement data for one of the items based on the customized shopping preference data set”, and Moss’s provision of product and providing data to a user via the alerts page reads on “providing the electronic advertisement data in the layout of the customer curated storefront electronic interface”). 

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (US 2005/0160014 A1) in view of Felder (US 2012/0197755 A1), and further in view of Popovitch (US 2004/0024682 A1). 

Regarding Claim 3, 9, and 15: Moss in view of Felder teaches the above limitations. Additionally, Moss discloses wherein the one or more types of notifications further comprise: a sale notification for one of the plurality of items that in one of the selected categories and subcategories for the selected brand data (Based on search criteria specified in the consumer's ad alerts, Cairo monitors all new ads to determine whether any meet the consumer's criteria, for both product and price range. The consumer's zip code is used to determine whether an ad is local to the consumer (as described for Cairo Search). The consumer is notified via email when new ads that meet the criteria are found. See at least [0214]). Moss does not explicitly disclose a new release notification for a new one of the plurality of items that in one of the selected categories and subcategories for the selected brand data; and
Popovitch teaches a new release notification for a new one of the plurality of items (the notification request, the user is asking the online marketplace to notify him whenever a new item matching the specified query is added in the online marketplace. See at least [0073], Also: (a) receiving and storing notification requests submitted by the users of the online marketplace (b) when a new item is offered for sale in the online marketplace, notifying the users who have submitted notification requests matched by this item; (c) during a time period including the sending of notifications, preventing non-notified users from purchasing this item. See at least [0041]). 
Moss and Felder suggest a system which allows users to define preferences that are used to provide price based alerts to a user, upon which the claimed invention’s further use of new item alerts can be seen as an improvement. However, Popovitch demonstrates that the prior art already knew of new item alerts based on user specified preferences. One of ordinary skill in the art could have easily incorporated Popovitch’s new item alert into the system of Moss and Felder based on Moss’s collected item preference information. One of ordinary skill in the art would have recognized that such an application of Popovitch would have predictably resulted in an improved system which would let users set alerts from not yet existing products. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Moss and the teachings of Felder and Popovitch. 

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (US 2005/0160014 A1) in view of Felder (US 2012/0197755 A1), and further in view of Keil et al. (US 2006/021862 A1). 

Regarding Claim 5, 11, and 17: Moss in view of Felder teaches the above limitations. Moss does not explicitly disclose determining an amount of at least one of the items at one of the vendor computing systems to manufacture based on at least the customized shopping preference data set.
However, Keil teaches determining an amount of at least one of the items at one of the vendor computing systems to manufacture based on at least a customized shopping preference data set (Preference information can be used to determine the popularity and desirability of particular product attributes and attribute levels to such consumers. Therefore, preference information may allow a manufacturer to choose product configurations as well as production amounts and prices for each product configuration that maximize overall profit. See at least [0006]). 
Moss and Felder suggest a system which allows users to define preferences that are used to provide alerts to a user, upon which the claimed invention’s use of preferences to determine an amount of product to produce can be seen as an improvement. However, Keil demonstrates that the prior art already knew of using consumer preference information to determine how much product to produce. Further, Keil states that such determinations allow a manufacturer to maximize their profit ([0006]). One of ordinary skill in the art could have easily applied the production determination techniques of Keil with the system of Moss and Felder, and further one of ordinary skill in the art would have recognized that such an application would have predictably resulted in an improved system which would help manufacturers maximize their profit. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Moss and the teachings of Felder and Keil. 

Response to Arguments
Applicant’s Argument Regarding 112(a) Rejections of claims 1-3 and 5-7: Applicant has amended the preamble of claim 1 as set forth above. 
Examiner’s Response: Applicant's amendments filed 28 July 2022 have been fully considered, and they resolve the identified issue. The rejection under 112(a) is withdrawn. 

Applicant’s Argument Regarding 112(b) Rejections of claims 1-3, 5-9, 11-15, 17, and 18: Applicant has amended claim 1 as set forth above to correct this antecedent basis error and has amended claims 1, 3, and 13 substantially in accordance with the office’s suggestions. 
Examiner’s Response: Applicant's amendments filed 28 July 2022 have been fully considered. Applicant’s amendments resolve the antecedent basis issue, and that rejection is withdrawn. Applicant’s amendments change the issue with the remaining rejection, and the rejection is updated above. Examiner notes that their prior interpretation of the limitation was read ad “solely based [on] one or more correlations” rather than “consisting solely of a correlation”. 

Applicant’s Argument Regarding 101 Rejections of claims 1-3, 5-9, 11-15, 17, and 18: 
A method for generating a real time arrangement of a customized customer curated layout for a graphical user interface is specifically related to computer technology and is not: a fundament al economic principle or practice; a commercial or legal interaction; or managing personal behavior, relationships or interactions between people as defined above. 
Similar to the guidance provided by this USPTO Subject Matter Eligibility Example 37, the claimed technology also generally relates to generating in real time, by the computing device, an arrangement of a layout of a plurality of items in a customer curated storefront graphical user interface consisting solely of a correlation of the customized shopping preference data set generated solely based on the consumer input data with any of a plurality of items at the one or more linked vendor systems. 
As discussed above, the cited prior art of record fails to teach or suggest such a uniquely generated graphical user interface. 
Examiner’s Response: Applicant's arguments filed 28 July 2022 have been fully considered but they are not persuasive.
Examiner respectfully disagrees. Arranging items for display to a consumer is a marketing or sales activity and a commercial interaction. Examiner notes that applicant’s argument appears to contradict the decision in cases such as Intellectual Ventures I LLC v. Capital One Bank, where the tailoring of web page content to a user on a computer was found ineligible. Thus applicant’s argument is unpersuasive.
Examiner notes that Example 37, Claim 1 was not identified to be eligible because it relates to user interface generation. Instead, Example 37, Claim 1 was identified to be eligible because the additional elements of the claims integrated the practical application to an abstract idea. In asserting that the claims are similar to Example 37, Claim 1, Applicant identifies no additional elements and does not explain how those additional elements integrate the abstract idea into a practical application. The additional elements identified above by the examiner, individually and as a combination, do not integrate the abstract idea into a practical application. Thus applicant’s argument is unpersuasive. 
Per MPEP 2106.05: “As made clear by the courts, the ‘‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.’” Thus applicant’s argument is unpersuasive.

Applicant’s Argument Regarding 103 Rejections of claims 1-3, 5-9, 11-15, 17, and 18 : 
The “Cairo” technology disclosed in Moss simply does not contemplate an arrangement of a layout based on such a restriction. 
For this same disclosed “Cairo” technology Moss specifically teaches (and not as an alternative) a specified revenue model as a stated principal operation which actually teaches away from this claimed subject matter. … The “Cairo” technology disclosed in Moss also teaches that revenues are generated by allowing retailers to sponsor their local ads and influence their positioning in the search results and that sponsorship will also help determine which ads appear. Additionally, the “Cairo” technology disclosed in Moss teaches that revenue are also generated from other online advertising methods, including banner advertising, sponsorship of alternative offers and manufacturer coupons. Accordingly, Moss teaches and suggests a revenue model where retailers determine which ads appear on the web page which clearly teaches away from generating in real time an arrangement of a layout of the plurality of items.
 Examiner’s Response: Applicant's arguments filed 28 July 2022 have been fully considered but they are not persuasive.
Examiner notes that Moss discloses generating an arrangement of a layout based on a matching of customer shopping preferences based on consumer input data with items at vendor systems, without use of other factors. As such, Moss complies with the referenced “restriction” and falls within the scope of the claimed invention. Additionally, Examiner notes AC Technologies S.A., v. Amazon.,com, Inc which notes “a reference need not state a feature’s absence in order to disclose a negative limitation. See, e.g., Sud-Chemie, Inc. v. Multisorb Techs., Inc., 554 F.3d 1001, 1004–05 (Fed. Cir. 2009) (affirming finding that reference disclosed “uncoated” film where it did not describe the film as coated and did not suggest necessity of coatings).”
Examiner notes that the present claims do not require that the invention be practiced by a system which provides no sponsored content. While Moss does contemplate their system providing advertisements and sponsored search results, Moss does not appear to disclose using either of these things in generating the Ad Alert layout. As such, Moss does not teach away from the claimed invention. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 of the prior office action dated 28 January 2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-08-09